Title: From George Washington to Major General Benjamin Lincoln, 15 March 1779
From: Washington, George
To: Lincoln, Benjamin


Dear Sir
Head Quarters Middle Brook 15th March 1779
I have had the pleasure of receiving your favors of the 19th Decemr and 5th January. I thank you for your communications and shall always be happy to hear from you when you have leisure. I am so utter a stranger to the Country in which you are, that I cannot pretend to offer my opinion upon the measures that ought or ought not to be pursued. Of this however I am confident, that your Abilities and activity will accomplish whatever can be done.
The enemy have been intirely still in this quarter, except making two small excursions—one to Elizabeth Town to endeavour to surprize Genl Maxwell—the other as far as Horseneck. They were disappointed in the former, and retreated precipitately from the latter with the loss of 47 prisoners—some deserters, and a few killed and wounded. They destroyed a trifling salt work at Horseneck.
I wish you every success and honor as I am with the warmest Affection Dear Sir Your most obt & humble Servt
Go: Washington

I beg leave to recommend Lt Colo. Laurens who will deliver you this, to your particular notice.
